Exhibit 10.1

 

REXNORD CORPORATION

 

CHANGE OF CONTROL RETENTION AGREEMENT

 

This Change of Control Retention Agreement (the “Agreement”) is entered into as
of March 22, 2006 (the “Effective Date”) by and between Rexnord Corporation (the
“Company”) and Robert A. Hitt (the “Executive”).

 

RECITALS

 

A.            It is expected that the Company from time to time will consider
the possibility of a Change of Control (as defined below).  The Board of
Directors of the Company (the “Board”) recognizes that such consideration can be
a distraction to the Executive and can cause the Executive to consider
alternative employment opportunities.

 

B.            The Board believes that it is in the best interests of the Company
and its shareholders to provide the Executive with an incentive to continue his
or her employment and to maximize the value of the Company upon a Change of
Control for the benefit of its shareholders.

 

C.            In order to provide the Executive with enhanced financial security
and sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Executive with certain severance benefits upon the Executive’s
termination of employment.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

 


1.             SEVERANCE BENEFITS.


 


(A) TERMINATION OF EMPLOYMENT.  IN THE EVENT EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY TERMINATES FOR ANY REASON, EXECUTIVE WILL BE ENTITLED TO ANY (I) UNPAID
BASE SALARY ACCRUED UP TO THE EFFECTIVE DATE OF TERMINATION, (II) UNPAID, BUT
EARNED AND ACCRUED ANNUAL INCENTIVE FOR ANY COMPLETED FISCAL YEAR AS OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT, (III) BENEFITS OR COMPENSATION AS
PROVIDED UNDER THE TERMS OF ANY EMPLOYEE BENEFIT AND COMPENSATION AGREEMENTS OR
PLANS APPLICABLE TO EXECUTIVE, AND (IV) UNREIMBURSED BUSINESS EXPENSES REQUIRED
TO BE REIMBURSED TO EXECUTIVE.


 


(B) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON FOLLOWING A CHANGE OF CONTROL. 
IF EXECUTIVE’S EMPLOYMENT IS (I) TERMINATED BY THE COMPANY WITHOUT CAUSE OR (II)
TERMINATED BY THE EXECUTIVE FOR GOOD REASON, WITHIN EIGHTEEN (18) MONTHS
FOLLOWING A CHANGE OF CONTROL, AND NOT DUE TO EXECUTIVE’S DEATH, DISABILITY OR
RESIGNATION (OTHER THAN FOR GOOD REASON), THEN, SUBJECT TO EXECUTIVE’S
COMPLIANCE WITH SECTION 2, EXECUTIVE WILL BE ENTITLED TO RECEIVE:


 


(I)    SEVERANCE PAY IN THE AMOUNT EQUAL TO EIGHTEEN (18) MONTHS OF EXECUTIVE’S
BASE SALARY, AS IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OF
EMPLOYMENT OR

 

--------------------------------------------------------------------------------


 


CHANGE OF CONTROL, WHICHEVER IS GREATER, WHICH SHALL BE PAID OVER EIGHTEEN (18)
MONTHS (THE “SEVERANCE PAY PERIOD”) AT REGULAR PAY DAY INTERVALS IN ACCORDANCE
WITH THE COMPANY’S CUSTOMARY PAYROLL PROCEDURES;


 


(II)   THE BONUS THE EXECUTIVE WOULD HAVE RECEIVED IF EXECUTIVE REMAINED
EMPLOYED WITH THE COMPANY THROUGH THE END OF THE BONUS PERFORMANCE PERIOD IN
WHICH EXECUTIVE’S EMPLOYMENT TERMINATES, WHICH BONUS, TO THE EXTENT BONUSES ARE
PAID BY THE COMPANY FOR SUCH PERFORMANCE PERIOD, SHALL BE BASED ON THE COMPANY’S
PERFORMANCE IN RELATION TO THE PERFORMANCE TARGETS SET FORTH IN THE BONUS PLAN
APPLICABLE TO THE EXECUTIVE (SUCH AMOUNT TO BE DETERMINED IN GOOD FAITH BY THE
COMPENSATION COMMITTEE OF THE BOARD), WHICH SHALL BE PAID IN THE CALENDAR YEAR
IN WHICH THE END OF THE BONUS PERIOD FALLS;


 


(III)  GROUP MEDICAL AND DENTAL INSURANCE COVERAGE THROUGH THE SEVERANCE PAY
PERIOD, OR UNTIL EXECUTIVE IS COVERED BY THE PLAN OF ANOTHER EMPLOYER, PROVIDED
EXECUTIVE CONTINUES TO MAKE ANY REQUIRED CONTRIBUTIONS TO SUCH PLANS; AND


 


(IV)  PAYMENTS EQUAL TO EIGHTEEN (18) MONTHS OF THE PREMIUM COST FOR LIFE
INSURANCE COVERAGE (EXCLUDING SUPPLEMENTAL LIFE INSURANCE COVERAGE) UNDER THE
COMPANY’S LIFE INSURANCE PLAN IN EFFECT FOR THE EXECUTIVE IMMEDIATELY PRIOR TO
THE DATE OF TERMINATION, PAYABLE OVER THE SEVERANCE PAY PERIOD AT REGULAR PAY
DAY INTERVALS IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PATROL PROCEDURES.


 


(C) TERMINATION FOR CAUSE, DUE TO DEATH OR DISABILITY, RESIGNATION BY
EXECUTIVE.  IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR CAUSE
BY THE COMPANY, TERMINATED DUE TO EXECUTIVE’S DEATH OR DISABILITY, OR TERMINATED
DUE TO EXECUTIVE’S RESIGNATION (OTHER THAN FOR GOOD REASON), THEN
(I) EXECUTIVE’S OUTSTANDING EQUITY AWARDS WILL TERMINATE IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE APPLICABLE AWARD AGREEMENT(S); (II) ALL PAYMENTS OF
COMPENSATION BY THE COMPANY TO EXECUTIVE HEREUNDER WILL TERMINATE IMMEDIATELY,
AND (III) EXECUTIVE WILL BE ELIGIBLE FOR SEVERANCE BENEFITS ONLY IN ACCORDANCE
WITH THE COMPANY’S THEN ESTABLISHED PLANS, PROGRAMS, AND PRACTICES.


 


(D) SOLE RIGHT TO SEVERANCE.  THIS AGREEMENT IS INTENDED TO REPRESENT
EXECUTIVE’S SOLE ENTITLEMENT TO SEVERANCE PAYMENTS AND BENEFITS IN CONNECTION
WITH THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITHIN EIGHTEEN (18) MONTHS
FOLLOWING A CHANGE OF CONTROL.  TO THE EXTENT EXECUTIVE IS ENTITLED TO RECEIVE
SEVERANCE OR SIMILAR PAYMENTS AND/OR BENEFITS UNDER ANY OTHER COMPANY PLAN,
PROGRAM, AGREEMENT, POLICY, PRACTICE, OR THE LIKE, SEVERANCE PAYMENTS AND
BENEFITS DUE TO EXECUTIVE UNDER THIS AGREEMENT WILL BE SO REDUCED.


 


2.     CONDITIONS TO RECEIPT OF SEVERANCE; NO DUTY TO MITIGATE.


 


(A) SEPARATION AGREEMENT AND RELEASE OF CLAIMS.  THE RECEIPT OF ANY SEVERANCE
PURSUANT TO SECTION 1 WILL BE SUBJECT TO EXECUTIVE PROMPTLY SIGNING AND NOT
REVOKING A SEPARATION AGREEMENT AND RELEASE OF CLAIMS IN THE FORM PROVIDED TO
EXECUTIVE BY THE COMPANY.  NO SEVERANCE WILL BE PAID OR PROVIDED UNTIL THE
SEPARATION AGREEMENT AND RELEASE AGREEMENT BECOMES EFFECTIVE (THE “RELEASE
EFFECTIVE DATE”).


 


(B) NONDISPARAGEMENT.  DURING EXECUTIVE’S SERVICES AS AN EMPLOYEE WITH THE
COMPANY, ITS SUCCESSOR ENTITY, ANY RESPECTIVE SUBSIDIARY OR DIRECTOR OR INDIRECT
PARENT ENTITY AND FOR 12 MONTHS THEREAFTER, EXECUTIVE WILL NOT KNOWINGLY
DISPARAGE, CRITICIZE, OR OTHERWISE MAKE ANY DEROGATORY STATEMENTS REGARDING THE
COMPANY, ITS AFFILIATES, ITS SUCCESSORS, ITS DIRECTORS, OR ITS OFFICERS.  THE

 

--------------------------------------------------------------------------------


 


FOREGOING RESTRICTIONS WILL NOT APPLY TO ANY STATEMENTS THAT ARE MADE TRUTHFULLY
IN RESPONSE TO A SUBPOENA OR OTHER COMPULSORY LEGAL PROCESS.


 


(C) OTHER REQUIREMENTS.  EXECUTIVE AGREES TO CONTINUE TO COMPLY WITH THE TERMS
OF (I) THAT CERTAIN STOCKHOLDERS AGREEMENT BY AND AMONG RBS GLOBAL, INC., THE
COMPANY’S PARENT ENTITY (“GLOBAL”), AND SIGNATORIES THERETO, AS AMENDED AND
RESTATED ON MAY 13, 2005 (THE “STOCKHOLDERS AGREEMENT”), (II) THE OPTION
AGREEMENT ENTERED INTO BY AND BETWEEN GLOBAL AND EXECUTIVE, AND (III) THE
COMPANY’S EMPLOYEE PATENT AND CONFIDENTIAL INFORMATION AGREEMENT ENTERED INTO BY
EXECUTIVE (THE “CONFIDENTIAL INFORMATION AGREEMENT”).


 


(D) CONFIDENTIALITY.  EXECUTIVE SHALL KEEP THIS AGREEMENT AND ITS TERMS
CONFIDENTIAL AND SHALL NOT DISCLOSE OR DISCUSS THE SAME WITH ANYONE OTHER THAN
HIS ATTORNEY, ACCOUNTANT AND SPOUSE, IF ANY.


 


(E) NO DUTY TO MITIGATE.  EXECUTIVE WILL NOT BE REQUIRED TO MITIGATE THE AMOUNT
OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR WILL ANY EARNINGS THAT
EXECUTIVE MAY RECEIVE FROM ANY OTHER SOURCE REDUCE ANY SUCH PAYMENT.


 


3.     DEFINITIONS.


 


(A) CAUSE.  FOR THE PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN, (I) THE
BOARD’S DETERMINATION THAT THE EXECUTIVE FAILED TO SUBSTANTIALLY PERFORM HIS OR
HER DUTIES (OTHER THAN ANY SUCH FAILURE RESULTING FROM THE EXECUTIVE’S
DISABILITY);  (II) THE BOARD’S DETERMINATION THAT THE EXECUTIVE FAILED TO CARRY
OUT, OR COMPLY WITH ANY LAWFUL AND REASONABLE DIRECTIVE OF THE BOARD OR THE
EXECUTIVE’S IMMEDIATE SUPERVISOR, WHICH IS NOT REMEDIED WITHIN TEN DAYS AFTER
RECEIPT OF WRITTEN NOTICE FROM THE COMPANY SPECIFYING SUCH FAILURE;  (III) THE
EXECUTIVE’S CONVICTION, PLEA OF NO CONTEST, PLEA OF NOLO CONTENDERE, OR
IMPOSITION OF UNADJUDICATED PROBATION FOR ANY FELONY, INDICTABLE OFFENCE OR
CRIME INVOLVING MORAL TURPITUDE;  (IV) THE EXECUTIVE’S UNLAWFUL USE (INCLUDING
BEING UNDER THE INFLUENCE) OR POSSESSION OF ILLEGAL DRUGS ON THE COMPANY’S
PREMISES OR WHILE PERFORMING THE EXECUTIVE’S DUTIES AND RESPONSIBILITIES; OR (V)
THE EXECUTIVE’S COMMISSION OF A MATERIAL ACT OF FRAUD, EMBEZZLEMENT,
MISAPPROPRIATION, WILLFUL MISCONDUCT, OR BREACH OF FIDUCIARY DUTY AGAINST THE
COMPANY, GLOBAL, ANY OF THEIR RESPECTIVE SUBSIDIARIES OR SUCCESSOR ENTITIES.


 


(B) CHANGE OF CONTROL.  “CHANGE OF CONTROL” SHALL MEAN THE CONSUMMATION OF ANY
TRANSACTION OR SERIES OF TRANSACTIONS PURSUANT TO WHICH ONE OR MORE PERSONS OR
ENTITIES OR GROUP OF PERSONS OR ENTITIES (OTHER THAN THE INITIAL CARLYLE
STOCKHOLDERS (AS DEFINED IN THE STOCKHOLDERS AGREEMENT), ITS AFFILIATES OR ANY
TRANSFER AS A RESULT OF ANY LIQUIDATION OR DISSOLUTION OF ANY CARLYLE
STOCKHOLDER (AS DEFINED IN THE STOCKHOLDERS AGREEMENT)) ACQUIRES (I) CAPITAL
STOCK OF GLOBAL OR THE COMPANY POSSESSING THE VOTING POWER SUFFICIENT TO ELECT A
MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF GLOBAL OR THE COMPANY,
RESPECTIVELY, OR THEIR RESPECTIVE SUCCESSOR(S) (WHETHER SUCH TRANSACTION IS
EFFECTED BY MERGER, CONSOLIDATION, RECAPITALIZATION, SALE OR TRANSFER OF
GLOBAL’S OR THE COMPANY’S CAPITAL STOCK OR OTHERWISE) OR (II) ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF GLOBAL OR THE COMPANY AND THEIR RESPECTIVE
SUBSIDIARIES


 


(C) DISABILITY.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN THAT
EXECUTIVE IS UNABLE TO PERFORM HIS OR HER MATERIAL DUTIES AND RESPONSIBILITIES
TO THE FULL EXTENT REQUIRED BY THE BOARD

 

--------------------------------------------------------------------------------


 


OF DIRECTORS OF THE COMPANY BY REASON OF PHYSICAL OR MENTAL ILLNESS, IMPAIRMENT
OR INCAPACITY FOR TWENTY-SIX (26) WEEKS IN ANY FIFTY-TWO (52) WEEK PERIOD.


 


(D) GOOD REASON.  THE EXECUTIVE SHALL HAVE “GOOD REASON” TO RESIGN HIS
EMPLOYMENT UPON THE OCCURRENCE OF (I) A MATERIAL DIMINUTION IN THE NATURE OR
SCOPE OF THE EXECUTIVE’S RESPONSIBILITIES, DUTIES OR AUTHORITY OR (II) THE
RELOCATION OF THE EXECUTIVE’S PRINCIPAL PLACE OF BUSINESS TO A LOCATION THAT IS
IN EXCESS OF 50 MILES FROM THE EXECUTIVE’S CURRENT PLACE OF BUSINESS OR (III)
THE COMPANY REQUIRING THE EXECUTIVE TO RELOCATE THE EXECUTIVE’S PRINCIPAL
RESIDENCE TO A LOCATION THAT IS CLOSER TO THE EXECUTIVE’S PRINCIPAL PLACE OF
BUSINESS; PROVIDED, HOWEVER, THAT THE EXECUTIVE PROVIDED THE COMPANY WITH AT
LEAST 30 DAYS PRIOR WRITTEN NOTICE OF HIS INTENT TO RESIGN FOR GOOD REASON AND
THE COMPANY HAS NOT REMEDIED THE ALLEGED VIOLATION(S) WITHIN THE 30-DAY PERIOD.


 


4.     ASSIGNMENT.  THIS AGREEMENT WILL BE BINDING UPON AND INURE TO THE BENEFIT
OF (A) THE HEIRS, EXECUTORS, AND LEGAL REPRESENTATIVES OF EXECUTIVE UPON
EXECUTIVE’S DEATH, AND (B) ANY SUCCESSOR OF THE COMPANY.  ANY SUCH SUCCESSOR OF
THE COMPANY WILL BE DEEMED SUBSTITUTED FOR THE COMPANY UNDER THE TERMS OF THIS
AGREEMENT FOR ALL PURPOSES.  FOR THIS PURPOSE, “SUCCESSOR” MEANS ANY PERSON,
FIRM, CORPORATION, OR OTHER BUSINESS ENTITY WHICH AT ANY TIME, WHETHER BY
PURCHASE, MERGER, OR OTHERWISE, DIRECTLY OR INDIRECTLY ACQUIRES ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE COMPANY.  NONE OF THE RIGHTS
OF EXECUTIVE TO RECEIVE ANY FORM OF COMPENSATION PAYABLE PURSUANT TO THIS
AGREEMENT MAY BE ASSIGNED OR TRANSFERRED EXCEPT BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION.  ANY OTHER ATTEMPTED ASSIGNMENT, TRANSFER, CONVEYANCE, OR
OTHER DISPOSITION OF EXECUTIVE’S RIGHT TO COMPENSATION OR OTHER BENEFITS WILL BE
NULL AND VOID.


 


5.     NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, AND OTHER COMMUNICATIONS CALLED
FOR HEREUNDER WILL BE IN WRITING AND WILL BE DEEMED GIVEN (A) ON THE DATE OF
DELIVERY IF DELIVERED PERSONALLY, (B) ONE DAY AFTER BEING SENT OVERNIGHT BY A
WELL ESTABLISHED COMMERCIAL OVERNIGHT SERVICE, OR (C) FOUR DAYS AFTER BEING
MAILED BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, PREPAID AND
ADDRESSED TO THE PARTIES OR THEIR SUCCESSORS AT THE FOLLOWING ADDRESSES, OR AT
SUCH OTHER ADDRESSES AS THE PARTIES MAY LATER DESIGNATE IN WRITING:

 


IF TO THE COMPANY:

Attn: General Counsel

Rexnord Corporation

4701 Greenfield Avenue

Milwaukee, WI 53214

 


IF TO EXECUTIVE:


AT THE LAST RESIDENTIAL ADDRESS KNOWN BY THE COMPANY.

 


6.     SEVERABILITY.  IF ANY PROVISION HEREOF BECOMES OR IS DECLARED BY A COURT
OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE, OR VOID, THIS AGREEMENT
WILL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID PROVISION.

 

--------------------------------------------------------------------------------


 


7.     ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, WILL BE SUBJECT TO BINDING ARBITRATION IN MILWAUKEE, WISCONSIN BEFORE
THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION
OF EMPLOYMENT DISPUTES.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION WILL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY.  THIS PARAGRAPH WILL NOT PREVENT EITHER PARTY FROM SEEKING
INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING
JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING
TO EXECUTIVE’S OBLIGATIONS UNDER THIS AGREEMENT.

 


8.     INTEGRATION.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREIN REGARDING
SEVERANCE IN CONNECTION WITH A CHANGE OF CONTROL AND SUPERSEDES ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS REGARDING SEVERANCE IN CONNECTION WITH A CHANGE OF
CONTROL WHETHER WRITTEN OR ORAL, INCLUDING ANY AGREEMENTS THAT PROVIDE FOR
SEVERANCE BENEFITS IN SUCH CIRCUMSTANCES.  THIS AGREEMENT, HOWEVER, SHALL NOT
SUPERSEDE THE EMPLOYMENT AGREEMENT BETWEEN THE PARTIES DATED NOVEMBER 25,
2002, AS MAY BE AMENDED, AND THE TERMS OF THAT AGREEMENT (AS MAY BE AMENDED),
INCLUDING, WITHOUT LIMITATION, THE PROVISION OF SEVERANCE BENEFITS, NOTICE, AND
PROVISIONS CONCERNING RIGHTS UPON A CHANGE IN POSITION SHALL REMAIN IN FULL
FORCE AND EFFECT.  NO WAIVER, ALTERATION, OR MODIFICATION OF ANY OF THE
PROVISIONS OF THIS AGREEMENT WILL BE BINDING UNLESS IN A WRITING THAT
SPECIFICALLY REFERENCES THIS SECTION AND IS SIGNED BY DULY AUTHORIZED
REPRESENTATIVES OF THE PARTIES HERETO.


 


9.     WAIVER OF BREACH.  THE WAIVER OF A BREACH OF ANY TERM OR PROVISION OF
THIS AGREEMENT, WHICH MUST BE IN WRITING, WILL NOT OPERATE AS OR BE CONSTRUED TO
BE A WAIVER OF ANY OTHER PREVIOUS OR SUBSEQUENT BREACH OF THIS AGREEMENT.


 


10.   HEADINGS.  ALL CAPTIONS AND SECTION HEADINGS USED IN THIS AGREEMENT ARE
FOR CONVENIENT REFERENCE ONLY AND DO NOT FORM A PART OF THIS AGREEMENT.


 


11.   TAX WITHHOLDING.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT WILL BE
SUBJECT TO WITHHOLDING OF APPLICABLE TAXES.


 


12.   GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE
OF WISCONSIN (WITH THE EXCEPTION OF ITS CONFLICT OF LAWS PROVISIONS).


 


13.   ACKNOWLEDGMENT.  EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO
DISCUSS THIS MATTER WITH AND OBTAIN ADVICE FROM HIS PRIVATE ATTORNEY, HAS HAD
SUFFICIENT TIME TO, AND HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE
PROVISIONS OF THIS AGREEMENT, AND IS KNOWINGLY AND VOLUNTARILY ENTERING INTO
THIS AGREEMENT.


 


14.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND EACH
COUNTERPART WILL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND WILL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

 

 

 

 

REXNORD CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name: James T. Strahley

 

 

 

 

Title: Vice President, Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------